The opinion of the court was delivered, October 30th 1871, by
Sharswood, J.
The question whether, under the equity powers conferred by the Act of Assembly of June 16th 1836, upon the Courts of Common Pleas, those courts have jurisdiction of such a cause of complaint as is set forth in the bill in this case, has been considered and settled by this court in Kisor’s Appeal, 12 P. F. Smith 428. It had often before been assumed and exercised without dispute, and with the implied recognition of this court. If a private partnership or a corporation falls into confusion affecting all its members, there is no adequate remedy at law —no better remedy than a proceeding in equity to settle the rights of the parties and to stay by injunction the inconvenience and disturbance caused by opposite factions pretending to act as the society: Kerr v. Trego, 11 Wright 295. “ It is the very remedy,” said Chief Justice Lowrie, “ usually adopted i.when churches divide into parties, and we applied it in three such cases in the last year. Therein we decided directly on the rights of property, because that became the aim.” Indeed, a religious society, incorporated or unincorporated, is but the trustee of a charity, and it has always been peculiarly within the province and duty of a court of equity to prevent the diversion of property, held in trust for such purposes, from the object and design of the original endowment. Hence, it is not merely because the courts of Common Pleas are invested' with the jurisdiction and powers of a court of chancery, so far as relates to “ the supervision and control of unincorporated societies,” as well as corporations, but *468also as to “ the control of trusts,” and “ the care of trust property,” that the jurisdiction of the court below in this case must now be considered as beyond all question.
The principle which governs in all such cases is old and well-settled, and has been frequently asserted by' this court. Whenever a church or religious society has been originally endowed in connection with, or subordination to, some ecclesiastical organization and form of church government, it can no more unite with some other oi’ganization, or become independent, than it can reJnounce its faith or doctrine, and adopt others. Indeed, in many churches, its ecclesiasticism or form of church government is an important if not a fundamental point of doctrine. It is based, in their view, upon a scriptural model or teaching. Thus government by diocesan bishops, and the three orders of the ministry —bishops, priests and deacons — is part of the doctrine as well as the order of the Established Church of England, and her daughter, the Episcopal Church of this country. On the other hand, the Established Church of Scotland, and, for the most part, the reformed churches of the continent of Europe, and all those who have derived their succession from them, hold to the doctrine of the perfect parity of ministers, and government by Presbyteries or Classes and Synods. “I approve,” said Mr. Justice Burnside, in App v. Lutheran Congregation, 6 Barr 201, “of the doctrine Ijof Lord Eldon, in the case of the Attorney-General v. Pearson, 3 Meriv. 400, that it is the duty of the court to decide in favor of those, whether a minority or majority of the congregation, who are arlbermg-tnAhe doctrine professed by the congregation, and the form of worship in practice, as also in favor of the government of the church in operation, with which it was connected at the time the trust was declared McGinnis v. Watson, 5 Wright 9; Sutter v. The Trustees of the First Reformed Dutch Church, 6 Id. 503. “ The title to the church property of a divided congregation is in that part of it which is acting in harmony with its own law, and the ecclesiastical laws, usages, customs and principles which were accepted among them before the dispute began, are the standard for determining which party is right:” Id.
There is no difficulty in the application of this principle to the facts of this case as reported by the master, and in which we think, with the court below, that he was fully sustained by the evidence before him. The church now the subject of controversy, was organized in 1835 by the Rev. Philip Zaiser, a minister of the German Reformed Church of the United States, acting by the authority of the synod of that church. His action was reported to the synod, and approved by that body. The church was formally accepted as one of its constituent members. In 1836 the lot upon which the present church building now stands was conveyed by Thomas Astley to Peter Stein, Philip Huber *469and John Roberts, “ trustees of the German Reformed Church,” “ in trust for the use of the said German Reformed Church.” The German Reformed Church of the United States was at that time a distinct ecclesiastical organization, not merely having adopted the Heidelburg Catechism as the confession of its faith, but having a written constitution, a settled form of government by ecclesiastical judicatories, four in number, in regular gradation, from the lowest to the highest, having cognisance of ecclesiastical matters, though their power of course was wholly spiritual. First, the Consistory, the primary governing body of each church or congregation, composed of the minister or ministers of that church, together with the elders and deacons as the representatives of the people. Second, the Classis, consisting of all the ministers and delegated elders of the congregations within a certain designated territorial district. Third, a Synod, consisting of the ministers and lay delegates of the several classes embraced within its prescribed geographical limits. And, fourth, the General Synod, the highest judicatory of the church, and the court of last resort, composed of ministerial and lay delegates elected by all the classes respectively, according to a prescribed ratio of representation. By organizing as a German Reformed Church, the society in question, ex vi termini, agreed to submit its spiritual regulation to this constitution and form of government. It agreed, especially, that the classis within whose bounds it should happen to he should decide' all cases “ respecting either ministers or congregations which may arise within their jurisdiction:” Const, of German Reformed Church, Art. 51; and “ that before a call is accepted by a preacher it shall be submitted to synod or classis:” Id., Art. 52. They could settle no preacher as their minister except with the approbation of the classis or synod to whose jurisdiction they .were subject. If, therefore, in 1854, this congregation did adopt for themselves a constitution, by which they attempted to become independent of all ecclesiastical authority, it was ultra vires. -They might indeed, as individuals, have formed any kind of church they pleased, independent or connected with any other ecclesiastical organization. The land was before them, but then they must cease to be a German Reformed Church, and abandon all claim of right to hold any of the property of that church. It was a part of their religious liberty, guaranteed to them by the Constitution of the Commonwealth, to separate -from their former association, if they became dissatisfied with its faith or order, and build for themselves another church and organize on other principles ; but it was no part of that liberty to appropriate to themselves, in their new capacity, property which had been solemnly consecrated to other uses. But in fact the constitution of 1854 did not pretend to throw off allegiance to the judicatories of the church, though some of its provisions may have been inconsistent *470with the general constitution. After its adoption for many years —up to the period when this controversy arose — it continued to be served by ministers of the German Reformed Church approved by the classis. It was represented by an elder from time to time in that body. The classis to which it was attached held a meeting or meetings within its walls. It made contributions in money to defray the expenses of the classis. Its minister’s salary was on one occasion supplemented from the general missionary funds of the church; and in 1863, on the occasion of the third centennial anniversary of the foundation of the German Reformed Church, it held a religious festival in common with all its sister churches of the same communion. In view of these, and many other facts of tne same nature, disclosed by the testimony, it ought not now to be denied that the church in question was and continued to be a German Reformed Church, subject to the spiritual jurisdiction of the proper judicatories of that church.
The dispute which has given rise to this proceeding began with a certain portion, we may admit a majority, of the congregation undertaking to call and settle a minister, without having his call submitted to and approved by the classis or synod. That it was entirely within the scope of the proper jurisdiction of the classis of St. Paul, within whose bounds this church is situated, to institute an investigation and act upon its own motion in such circumstances, is abundantly clear. By art. 51 of the constitution the classis are to take “ cognisance of-whatever concerns the welfare of the congregation^committed to their care, and which does not come within the power of a consistory.” When the consistory of a particular congregation undertakes to declare itself independent of the classis, and to act in defiance of the general and fundamental law of the church, it is not only the right but the duty of the classis to declare that they no longer hold the offices to which they were elected, and to provide for the election of another consistory by those who still adhere to the order and discipline of the church. It is an emergency which can be met and provided for in no other way. Nor have the defendants in this bill any right to take exception to the regularity of the proceeding, or to complain that they had no notice, and were condemned unheard. They disclaimed the jurisdiction of the classis. In their answer to this bill they continue to disclaim it. They utterly deny that this church has ever been a member of or connected with the classis or synod of the German Reformed Church. They distinctly admit the charge of the bill that the respondents do aver and declare themselves “ to be an independent body and not subjeect to the ecclesiastical jurisdiction of St. Paul’s Classis, the synod of the German Reformed Church, or any other ecclesiastical body.” By their own act they are strangers and aliens, and had no right to notice of any proceedings affecting the church. *471The whole case is then reduced to this one simple question, whether being such an independent body as they declare themselves to be, they have any right or title to the lot, with the building thereon erected, which as we have seen was conveyed “ in trust for the German Reformed Church,” and can withhold the possession and enjoyment of it from those who, under the orders of the proper judicatory, have been chosen to represent that portion of the congregation who adhere to the faith, order, government and discipline of their church. To this question there can be but one answer in law, equity, good conscience, justice as well to the living as the dead, and according to the precepts of that Divine master who has taught us to do unto others as we would that others should do unto us.
Decree affirmed and appeal dismissed at the cost of the appellants.